Citation Nr: 1020103	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  04-37 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to an increased rating for a left wrist 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied a 
rating in excess of 10 percent for a left wrist disability, 
and service connection for DJD of the lumbar spine and a 
right leg disability; and a January 2005 rating decision 
which denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

The Veteran claims that he has a right leg disability that is 
related to his service.  The October 2007 Board remand noted 
that as a clinical evaluation conducted at enlistment in 
January 1967 revealed a scar above the right knee, the 
Veteran was entitled to a presumption of soundness.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).  Following a review of the evidence to include the 
service treatment records which documented treatment for the 
right leg and knee conditions, the Board determined that the 
presumption of soundness was rebutted by clear and 
unmistakable evidence, and as the post-service medical 
evidence showed treatment for the right leg, a medical 
examination was needed to determine whether any pre-existing 
right knee condition was aggravated by the Veteran's service, 
and whether any current right leg disability was related to 
his service.

The Veteran also contends that his low back disability is 
related to service.  The service treatment records documented 
a low back injury from a fall on a basketball court in 
January 1971.  An x-ray revealed a deep bruise over the post 
iliac region of the back.  However, on separation from 
service in January 1976 there were no findings, complaints, 
symptoms, or a diagnosis of a back disability and a clinical 
evaluation of the spine was normal.  Subsequent private and 
VA treatment records reflected treatment for a low back 
disability, to include spinal spondylosis, spinal stenosis, 
DJD, spondylolisthesis at the L5-S1 level, and lumbar 
radiculopathy.  The Board determined that a medical 
examination was needed to determine whether any current back 
disability is related to the Veteran's service.

Pursuant to the Board's October 2007 remand, the Veteran was 
afforded a VA joints and spine examination in October 2009.  
The examiner was specifically asked to address whether the 
Veteran had a current right leg disability and if so, whether 
it was as likely as not (50 percent probability or more) that 
it was incurred in or aggravated by the Veteran's service, to 
include in-service complaints of shin splints and treatment 
for a right ankle injury in May 1975.  The examiner was also 
asked to provide an opinion as to whether the Veteran had a 
current right knee disability, and if so, whether it was at 
least as likely as not that the pre-existing right knee 
condition was aggravated (increased in severity beyond the 
natural progression of the disease) during the Veteran's 
service.  Finally, the examiner was asked to diagnose any 
current back disability and determine whether it was as 
likely as not that it was incurred in or aggravated by the 
Veteran's service, to include in-service treatment for a low 
back injury from a fall on a basketball court in January 
1971.  On examination in October 2009, the diagnoses were 
enthesophyte at the insertion of the right Achilles tendon 
with history of shin splints, hypertrophic spurs in the 
region of the tibial spines of the right knee, and bilateral 
spondylolysis at L5 without associated listhesis, along with 
mild disk bulge at L3-L4 and L4-L5.  When asked to provide an 
opinion as to the etiology of each of the conditions 
diagnosed, the examiner indicated that she "could not resolve 
the issue without resort to mere speculation." 

The Board observes that opinions, such as those rendered by 
the October 2009 VA examiner, in which a physician is unable 
to opine regarding any causal connection between a Veteran's 
current complaints and his period of service have been 
characterized as "non-evidence," and therefore lack probative 
value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Thus, the 
Board finds that the October 2009 VA examiner's opinions are 
not adequate for the purpose of determining whether the 
Veteran's currently diagnosed right leg and back disabilities 
are related to his service.

Additionally, pursuant to the October 2007 remand directives, 
the RO obtained the Veteran's records from Social Security 
Administration (SSA).  These records revealed that the 
Veteran injured his low back at work in 1986 while unloading 
a sack of mail.  He was treated for Grade I spondylolisthesis 
of the lumbar spine.  At the time a brace was recommended.  
His back condition was stable and well-controlled until 
January 1992, when he was involved in a motor vehicle 
accident and sustained a back injury.  The records also 
contain complaints of bilateral lower extremity 
radiculopathy.  The Board finds that the records obtained 
from SSA contain evidence relevant to the Veteran's claims of 
service connection for a right leg disability and DJD of the 
lumbar spine.  While the VA examiner in October 2009 
indicated having reviewed the claims file in preparation for 
the examination, the examiner failed to discuss records from 
SSA.  

The Veteran contends that he has PTSD related to alleged 
service stressors.  38 C.F.R. § 3.304(f) (2009).  His service 
separation form lists his military occupation specialty as 
air traffic controller/radar and shows that he received the 
Good Conduct Medal, Vietnam Service Medal, and the Navy Unit 
Commendation.  He also participated in combat support 
operations with Task Force Delta, Nam Thailand from September 
1972 to July 1973.  Those awards indicate service but do not 
necessarily denote combat with the enemy during service. 

The service medical records document treatment for problems 
sleeping, headaches and chronic depression.  He reported 
marital and financial problems.  His condition was diagnosed 
as a passive aggressive personality type by history.  The 
January 1976 separation examination report is void of 
findings, complaints, symptoms, or diagnosis of any 
psychiatric disability.  A clinical psychiatric evaluation 
was normal.

VA mental health treatment records starting in February 2004, 
show that he received a diagnosis of PTSD on several 
occasions from a VA psychiatrist based on the Veteran's 
reports of exposure to combat, to include sniper attacks, 
firefights, transporting body bags, witnessing a B-52 crash 
and recovering bodies from the crash site, and seeing a live 
bomb break free from an airplane on the runway and approach 
the air traffic control tower where he worked.  In a January 
2005 PTSD questionnaire the Veteran provided a list of 
stressors in support of the diagnosis of PTSD, to include two 
B-52's that crashed inbound and battle damaged, and the loss 
of a Tiny 06 (A6) with active ELT whose pilots were never 
rescued.  The Veteran did not identify the pilots as 
individuals known to him.  The RO verified that a B-52 
aircraft crashed inbound and was battle damaged, with no loss 
of life was reported, and the loss of a Tiny 06 (A6) with 
active ELT whose pilots were never rescued.  No other claimed 
stressors have been verified.  

In October 2007, the Board determined that a VA examination 
was necessary to obtain a diagnosis that complies with DSM-
IV, that identifies a specific traumatic event or events, and 
that establishes a link, if any, between the Veteran's 
symptoms and the events.  The examiner was specifically 
instructed to determine whether each criterion (A-F) for a 
diagnosis of PTSD pursuant to DSM-IV were met based on a 
verified in-service stressor.  The examiner was further 
instructed that if the diagnosis was based on a nonservice 
stressor or a non-verified stressor, the examiner should so 
state.  The Veteran underwent a VA examination in September 
2009.  The Veteran stated that as an air traffic controller 
he felt guilty about the planes that crashed and the loss of 
life.  He reported that every 4th plane was an emergency and 
bombs were falling at him from aircrafts.  Those stressors 
have not been verified and the examination report makes no 
mention of the two verified in-service stressors.  
Additionally, while the examiner acknowledged in the report 
that the Veteran had no combat experience, the examiner 
diagnosed PTSD and identified the Veteran's stressor as 
combat related.  

Finally, with regard to the Veteran's claim for an increased 
rating for a left wrist disability, in October 2007 the Board 
determined, based on the Veteran's testimony, that the 
evidence indicated that his disability might have worsened 
since the May 2004 VA examination and a new VA examination 
was necessary to decide the claim.  VA is obliged to afford a 
Veteran a contemporaneous examination where there is evidence 
of an increase in the severity of the disability.  VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Veteran is 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
When available evidence is too old for an adequate evaluation 
of the Veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  A VA examination to evaluate the 
service-connected left wrist disability was not performed.  
The Board finds that a VA examination is needed to determine 
the current severity of the service-connected left wrist 
disability.

A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds 
it necessary to remand this case for additional examinations 
and etiological opinion in order to fully and fairly address 
the merits of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination.  The examiner 
should review the claims file and should 
note that review in the examination 
report.  The examiner should identify all 
orthopedic pathology related to the 
Veteran's service-connected left wrist 
disability.  Conduct all necessary test 
such as range of motion studies expressed 
in degrees, to include dorsiflexion and 
palmar flexion.  State whether any 
ankylosis (favorable or unfavorable) is 
present.  Discuss whether the Veteran has 
additional functional loss due to the left 
wrist disability, and describe any pain, 
weakened movement, excess fatigability, or 
incoordination present, as discussed in 38 
C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet. App. 202 (1995).

2.  Schedule the Veteran for a VA 
orthopedic examination with a different 
specialist than the examiner who conducted 
the October 2009 VA examination, for the 
purpose of ascertaining the nature and 
etiology of any right leg and right knee 
disability.  The examiner should review 
the claims file and should note that 
review in the examination report.  
Specifically, the examiner should provide 
the following opinion:

a)  Diagnose any right leg 
disability.

b)  If the Veteran has a current 
right leg disability, is it at least 
as likely as not (50 percent 
probability or more) that any right 
leg disability was incurred in or 
aggravated by the Veteran's service, 
to include in-service complaints of 
shin splints and treatment for a 
right ankle injury in May 1975? 

c)  Diagnose any right knee 
disability.

d)  The service medical records show 
that the Veteran had a right knee 
disability prior to service due to a 
sports injury.  If the Veteran has a 
current right knee disability, the 
examiner should state whether it is 
at least as likely as not (50 
percent probability or more) that 
the pre-existing right knee 
disability was aggravated (increased 
in severity beyond the natural 
progression of the disability) 
during the Veteran's service.

3.  Schedule the Veteran for a VA spine 
examination with a different specialist 
than the examiner who conducted the 
October 2009 VA examination, for the 
purpose of ascertaining the nature and 
etiology of any back disability.  The 
examiner should review the claims file and 
should note that review in the examination 
report.  Specifically, the examiner should 
provide the following opinion:

a)  Diagnose any current back 
disability.

b)  If the Veteran has a current 
back disability, is it at least as 
likely as not (50 percent 
probability or more) that any back 
disability was incurred in or 
aggravated by the Veteran's service, 
to include in- service treatment for 
a low back injury from a fall on a 
basketball court in January 1971?

c)  The examiner is asked to comment 
on the clinical significance of 
post-service back injuries, to 
include the 1986 work injury 
incurred while lifting, and the 
January 1992 back injury incurred in 
a motor vehicle accident.  

4.  Schedule the Veteran for a VA 
psychiatric examination with a different 
specialist than the examiner who conducted 
the September 2009 VA examination, to 
ascertain the nature and etiology of any 
current psychiatric disability, to include 
PTSD.  The examiner should review the 
claims file and should note that review in 
the examination report.  The examiner 
should include a complete rationale for 
each opinion expressed.  The examiner 
should provide the following:

a)  The examiner should state 
whether each criterion (A-F) for a 
diagnosis of PTSD pursuant to DSM-IV 
is met.

b)  If the diagnosis of PTSD is 
warranted, the examiner should 
specify upon what verified in-
service stressor the diagnosis is 
based.  The verified in-service 
stressors are (1) a B-52 aircraft 
that crashed inbound and was battle 
damaged, no loss of life was 
reported, and (2) the loss of a Tiny 
06 (A6) with active ELT whose pilots 
were never rescued. 

c)  If the PTSD diagnosis is based 
on a nonservice stressor or a 
nonverified stressor, the examiner 
should so state.

d)  The examiner should express an 
opinion as to whether it is at least 
as likely as not (50 percent or 
greater probability) that any 
current psychiatric disorder, other 
than PTSD, is related to service or 
manifested within one year of the 
Veteran's separation from service in 
June 1976.

5.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


